DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/22 has been entered.
 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: support needs to be provided for the limitation “the second side seam being visible on a front side of the jumpsuit” as amended into claim 5.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 21-23 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Megan Romper (NPL: Megan Romper as provided on 04/21/21 and 01/11/22) in view of Barmon (US 2,072,020).
In regard to claim 1, Megan Romper teaches a jumpsuit (see romper with leg portions) comprising: a unitary one-piece body comprising a top section and a bottom section that are separated by a first seam that extends laterally across the body (see photos of Megan romper on website that show front and back with elastic waist seam as described in NPL 01/11/22 as step 12); the top section comprising: a pair of sleeves sized to extend outward along arms of a user (see sleeves); a neck opening at a top of the top section (see neck opening); first and second panels that overlap and comprise a continuous edge that forms the neck opening with ends of the continuous edge secured to the body at securement points (see NPL 04/21/21: neck opening, and description that the bodice is a full crossover style, great for nursing moms and NPL 01/11/22 step 3, 5 and 12), and with the continuous edge being unattached between the th and 21st box from bottom of photos detailing the first seam worn above the waist of NPL dated 04/21/21). It is noted that the first seam being closer to the top of the shoulders of the garment would create a smaller V-neck opening in the expanded condition and therefore make it harder for the user to get their arms out of the garment to use as a weapon on themselves or others. Additionally, Megan Romper teaches the 
While Megan Romper teaches an elastic section extending across just the back section and an elastic section extending just across the front section (see elastic extending around waist circumference of NPL 01/11/22 step 12), Megan Romper fails to teach wherein the first seam comprises an elastic section that extends across just a back of the body with the elastic section comprising multiple separate pieces. 
 	Barmon teaches a cross-over one-piece garment with an elastic section that extends across just a back of the body with the elastic section comprising multiple separate pieces of elastic (see page 1, column 2, lines 16-25, detailing multiple spaced elastic cords).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the elastic along the seam of Megan Romper only in the back of the garment as multiple spaced elastic cords as taught by Barmon, since the waist band casing of the Megan Romper along the seam only having multiple elastic cords in the back would provide a more finished dress-like appearance with a well-defined shape, while providing a clean front facing appearance (Barmon: page 1, column 2, lines 16-25). Here we are taking one well-known 

 	In regard to claim 2, Megan Romper teach further comprising the ends of the continuous edge of the first and second panels each secured to the first seam at locations that are spaced apart (NPL 01/11/22: see steps 3, 5 and 12).  

 	In regard to claim 3, Megan Romper teaches wherein the continuous edge at each of the first and second panels is aligned at acute angles relative to the first seam (see acute angles of front panels with respect to waist seam in photos).  

 	In regard to claim 5, Megan Romper teaches further comprising a second seam that extends from the first seam to the crotch of the bottom section, the second seam being visible on a front side of the jumpsuit (see seam along front of garment from waist seam to crotch in photos, especially visible in flower patterned romper, the seam is where the patterns does not match).  

 	In regard to claim 6, Megan Romper teaches wherein the neck opening is positioned on a front of the body and away from a back of the body (see neck opening in photos).  

 	In regard to claim 7, Megan Romper teaches wherein the neck opening has a V-shape (see v-shaped neck opening in photos).  

 	In regard to claim 8, Megan Romper teaches further comprising two or more elastic strips attached at the neck opening (NPL 01/11/22: step 3 teaches attached two panels to 

 	In regard to claim 21, Megan Romper teaches wherein the neck seams further extend along a front and a back of the body from the neck opening to the outer edges of the upper section (see NPL 01/11/22: step 2 detailing the neck seam construction).  

 	In regard to claim 22, Megan Romper teaches wherein the solid central portion extends around both a back and a front of the body (see back body and front body of central section in photos).
  
  In regard to claim 23, Megan Romper teaches a jumpsuit comprising: a unitary one-piece body comprising a top section, a central section, and a bottom section (see photos); a seam that extends laterally around the body between the top section and the central section (see NPL 01/11/22 step 12 detailing the seam between top and bottom); the top section comprising: a back; a front comprising first and second panels that overlap at a neck opening (see overlapping front portions in photos), each of the first and second panels comprising edges that form the neck opening (see neck opening in photos), and an unattached to each other between the neck opening (see NPL 01/11/22: steps 3, 5 and 12); neck seams that extend outward from the neck opening to outer edges of the front and back (step 2 of NPL 01/11/22); the bottom section comprising a pair of legs (see leg portions in photos); the central section extending between the seam and a crotch formed at upper sections of the legs, the central section being solid (see photos of section between waist and crotch being solid); wherein the neck opening is variably sized between large and small sizes and configured to move between the large size and the small size by moving the first and second panels relative to each other while maintaining the ends secured to the body, with the large size configured for a user to step th and 21st box from bottom of photos detailing the first seam worn above the waist). It is noted that the first seam being closer to the top of the shoulders of the garment would create a smaller V-neck opening in the expanded condition and therefore making it harder for the user to get their arms out of the garment to use as a weapon on themselves or others. Further, Megan Romper teaches the solid central section to be sized to hinder access to a portion of the user’s body that is covered by the solid central section (see section between first seam and crotch of the Megan Romper, the central section is solid and sized to cover the user’s body hindering access thereto). Finally, Megan Romper teaches first and second panels that overlap and comprise a continuous edge that forms the neck opening with ends of the continuous edge secured to the body, and with the continuous edge being unattached between the neck opening and the top of the top section (see neck opening, and description that the bodice is a full crossover style, great for nursing moms); and wherein the first and second panels are permanently secured to the body at securement points (see steps 3 and 5 and 12), such that a continuous edge is unattached between the securement points and the top of the top section (see steps 3, 5 and 12).
While Megan Romper teaches an elastic section extending across just the back section and an elastic section extending just across the front section (see elastic extending around waist circumference of NPL 01/11/22 step 12), Megan Romper fails to teach wherein the first 
 	Barmon teaches a cross-over one-piece garment with an elastic section that extends across just a back of the body with the elastic section comprising multiple separate pieces of elastic (see page 1, column 2, lines 16-25, detailing multiple spaced elastic cords).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the elastic along the seam of Megan Romper only in the back of the garment as multiple spaced elastic cords as taught by Barmon, since the waist band casing of the Megan Romper along the seam only having multiple elastic cords in the back would provide a more finished dress-like appearance with a well-defined shape while providing a clean front facing appearance (Barmon: page 1, column 2, lines 16-25). Here we are taking one well-known elastic casing structing of a one-piece garment and replacing it with another well-known one-piece elastic casing structure.

 	In regard to claims 25 and 26, Megan Romper teaches wherein the first seam is positioned along the body in closer proximity to the sleeves than to the crotch and in closer proximity to sleeves of the top section than to the pair of legs (lower end of sleeve near cuff in photos next to first/waist seam, which is closer to seam than the crotch and closer than the legs).


Claims 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Megan Romper (NPL: Megan Romper) in view of Airasian (US 3,201,801).
 In regard to claim 9, Megan Romper teaches a jumpsuit comprising: a unitary one-piece body comprising a top section, a central section, and a bottom section, the top section comprising a pair of sleeves with arm openings and the bottom section comprising a pair of legs 
 	However, Megan Romper fails to teach the first and second pairs of seams extending from the neck opening to under the armpit and along the sleeves.
	Airasian teaches a raglan sleeve for a garment with a first pair and a second pair of support seams that extend outward from opposing sides of the neck opening along the top section, each of the first and second pairs of support seams comprise a shoulder seam that extends along a top of the shoulder and an under arm seam that extends underneath the sleeve (see figure 2, seams: 84 and 90, column 3, lines 7-18).  


 	In regard to claim 10, Megan Romper teaches wherein a first section of the continuous edge extends along a first panel of the top section and a second section of the continuous edge extends along a second panel of the top section with the first panel overlapping the second panel (see neck opening in photos and as provided in steps 3, 5 and 12). 
 
 	In regard to claim 11, Megan Romper teach the opposing ends of the continuous edge being affixed to the seam (NPL 01/11/22: see steps 3, 5 and 12).  

 	In regard to claim 12, Megan Romper teaches wherein a back side of the top section is solid without openings (see back in photos). 
 
 In regard to claim 13, Megan Romper teaches wherein the neck opening is variably sized between large and small sizes and configured to move between the large size and the small size by moving first and second panels of the top section relative to each other while maintaining the opposing ends secured to the body (Megan Romper see description detailing that the bodice is a full crossover style, very flattering and great for nursing mamas, which would 

 	In regard to claim 14, Megan Romper teaches wherein a bottom of the neck opening formed where the continuous edge overlaps is positioned closer to the bottom section in the large size than in the small size (see neck opening can be manipulated to create this for breast feeding: see description).

 	In regard to claim 15, Megan Romper teaches wherein the neck opening has a V-shape (see v-shaped neck opening) and further comprising an elastic material that is connected the body at the neck opening (NPL 01/11/22: step 3 teaches attached fabric panels to neckline and that the Romper fabric can be made of poly lycra, which is elastic (see supply list detailing the fabric types)). 

Response to Arguments
Applicant's arguments filed 01/11/22 have been fully considered but they are not persuasive. 
Applicant remarks that Megan Romper fails to teach a jumpsuit for a user that is an inmate in an institutional facility.
The Megan Romper is capable of being worn by a user that is an inmate in an institutional facility, inmates during processing and court cases dress in street attire which can include the Megan Romper as desired.

Applicant remarks that Megan Romper fails to teach the seam having an elastic section in just the back comprising multiple pieces.
 

 				Examiner’s Note
The examiner has performed an updated search on the elastic band construction, as presented by Applicant, being confined to the back of the garment and made up of multiple elastic pieces. The examiner has not found prior art that teaches an elastic band construction confined to the back of the garment comprising multiple elastic pieces arranged parallel to each other and extend perpendicular to the length of the seam extending around the garment, such that the top of the elastic pieces are situated at the top portion of the seam and the bottom of the elastic pieces are positioned at the bottom portion of the seam.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited on PTO-892 form submitted herewith. The cited prior art to Lynam (US 3,868,729) is of particular relevance to the claimed elastic band structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732